Citation Nr: 1742672	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-25 893	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a spine disability.  

2.  Entitlement to service connection for a left hip disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Ronald C. Morton, Attorney at Law



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1953 to January 1957.  He died in May 2017.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for disabilities of the spine, left hip, and left knee; the TDIU claim was initially denied by a May 2014 RO decision.  

On his substantive appeal (VA Form 9), received in May 2014, the Veteran requested a hearing ((later specified by videoconference) before the Board; he died before a hearing was scheduled.  The Veteran relocated to Mississippi in May 2015, and appears to have requested that his claims file be transferred to the Jackson, Mississippi RO, but the St. Petersburg RO continued to maintain jurisdiction of his appeal.  In October 2016, he changed his appointment of a representative from The American Legion to an attorney, Ronald C. Morton (which was acknowledged by VA in connection with the Veteran's claim for nonservice-connected pension benefits that were granted by a December 2016 rating decision).  


FINDING OF FACT

In June  2017, VA received notification from the Veteran's former caregiver that the Veteran had died in May 2017, before a decision by the Board was promulgated on the appeal; a record from the Social Security Administration corroborated the Veteran's death in May 2017.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claims seeking service connection for spine, left hip, and left knee disabilities and a TDIU rating at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2017, the VA received notice from the Veteran's former caregiver that unfortunately the Veteran had died in May 2017, during the pendency of his appeal before the Board promulgated a decision on his appeal seeking service connection for spine, left hip, and left knee disabilities and a TDIU rating.  A Social Security Administration (a Federal agency) record, received in September 2017, corroborates the Veteran's death in May 2017.  See 38 C.F.R. § 3.211 (a finding of fact of death made by another Federal agency will be accepted as proof of death).  

As the Veteran died during the pendency of the appeal, as a matter of law the appeal does not survive his death, and must be dismissed for lack of jurisdiction.  38 U.S.C.A. §  7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994).   In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. 

§ 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 





ORDER

The appeal seeking service connection for spine, left hip, and left knee disabilities and a TDIU rating is dismissed. 


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


